                           3:20-cv-03027-JES # 29        Page 1 of 9
                                                                                                E-FILED
                                                               Tuesday, 10 November, 2020 11:09:49 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

COURTNEY EALY,                               )
  Plaintiff,                                 )
                                             )
   vs.                                       )       No. 20-3027
                                             )
ROB JEFFREYS, et. al.,                       )
  Defendants.                                )

                               CASE MANAGEMENT ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of Plaintiffs’ complaint pursuant

to 28 U.S.C. §1915A.

                                     I. BACKGROUND

         The pro se Plaintiff originally filed his complaint in the Southern District of

Illinois, but it was transferred to the Central District for proper venue. [1, 6]. Before the

Court reviewed the complaint pursuant to 28 U.S.C. §1915A, Plaintiff filed a motion for

preliminary injunction. [12]. The Court denied Plaintiff’s motion explaining why

Plaintiff had not met his burden for injunctive relief. See April 7, 2020 Text Order.

         Plaintiff then appealed the Court’s decision to the Seventh Circuit Court of

Appeals. [13]. The Court denied Plaintiff’s motion for leave to proceed in forma pauperis

(IFP) on appeal finding Plaintiff had not demonstrated a good faith basis for his appeal.

See June 4, 2020 Case Management Order. The Court also noted Plaintiff had included

information in his appeal which was not in his complaint. See June 4, 2020 Case




                                                 1
                          3:20-cv-03027-JES # 29        Page 2 of 9




Management Order, p. 4-5. Ultimately, the Seventh Circuit denied Plaintiff’s appeal.

[24].

        Although the Court has twice reviewed Plaintiff’s claims, the Court has not

entered a formal merit review order.

                                    II. MERIT REVIEW

        The Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint,

and through such process to identify and dismiss any legally insufficient claim, or the

entire action if warranted. A claim is legally insufficient if it “(1) is frivolous, malicious,

or fails to state a claim upon which relief may be granted; or (2) seeks monetary relief

from a defendant who is immune from such relief.” 28 U.S.C. §1915A.

        Plaintiff claims seven Defendants violated his constitutional rights at Lawrence

Correctional Center including Illinois Department of Corrections (IDOC) Director Rob

Jeffreys, Administrative Review Board Member Debbie Knauer, Warden Cameron

Watson, Internal Affairs Officer Settles, Lieutenant Maher, and Adjustment Committee

Members David Frank and Angela McKittrick.

        Plaintiff says on August 26, 2019, officers did a “compliance check” of cells on his

housing unit. (Comp., p. 7). After his cell was checked, officers ordered Plaintiff and his

cell mate to cuff up. Plaintiff was taken to a shower area and Defendant Settles asked

him for a urine sample. The Plaintiff complied but asked if he could be present during

the subsequent test. The Defendant instead took the urine sample and left.

        Plaintiff was then strip searched and taken to a segregation cell. He received an

investigative report, followed by a disciplinary report. Plaintiff says several days later

                                               2
                         3:20-cv-03027-JES # 29        Page 3 of 9




he was interviewed by four officers about marijuana in the facility. Plaintiff denied

knowing anything about it and asked for the results of his drug test.

       The officers offered Plaintiff a chance to go to a “better” prison if he would

“confess or drop a name.” (Comp., p. 7). Afterwards, Plaintiff wrote a grievance and

requested officers interview witnesses and check relevant video footage. Plaintiff also

told officers doing rounds in the housing unit that he needed help with his defense.

       On September 12, 2019, Plaintiff was called before the Adjustment Committee. It

is difficult to decipher this portion of Plaintiff’s complaint. However, he appears to be

claiming two other inmates admitted to Plaintiff they were involved with marijuana

within the facility. (Comp., p. 7-8). Both had also received disciplinary tickets. It is

unclear if Plaintiff shared this information during the hearing.

       Plaintiff asked the committee if they received his witness request, but the

committee told Plaintiff he did not have a right to have the individuals questioned.

Plaintiff asked if the committee had reviewed any video footage, and he was told he

looked guilty on the visiting room footage. Plaintiff asked for the results of his drug

test and for an opportunity to view the video, Defendant Committee Member Frank

said we will see and concluded the hearing.

       Plaintiff says his “14th, 1st, 8th and 5th amendment rights and due process” were

violated during the disciplinary hearing. (Comp, p. 9). Plaintiff lists a variety of issues

with the hearing including a failure to point to specific evidence against him, a failure to

allow him to review the video or see his drug test results, a failure to interview his

witnesses, a failure to provide the name of the confidential sources, and denying his

                                              3
                          3:20-cv-03027-JES # 29      Page 4 of 9




motion for a continuance. Plaintiff also says Illinois Department of Corrections

employees should not be allowed to sit on the Adjustment Committee due to a “conflict

of interest.” (Comp., p. 12). Plaintiff says if the Defendants had provided these

safeguards, he might have avoided the five months he spent in segregation.

       Plaintiff then lists a variety of problems he encountered during his stay in

segregation including time in a suicide watch cell, a lack of exercise, slow access to legal

materials, no phone access, plumbing problems, freezing temperatures and unsanitary

living conditions. Plaintiff did not provide a specific time frame, nor did he refer to any

specific cells. (Comp., p. 13-14).

       Plaintiff asks for damages, a transfer to Joliet Correctional Center, and a

restoration of his A-grade status.

       Plaintiff has also attached a variety of exhibits to his complaint including a

September 4, 2019 Disciplinary Report. The document indicates an investigation was

launched after several offenders in a housing unit tested positive for marijuana. (Comp.,

p. 17-18). Internal Affairs conducted several interviews and a confidential source stated

the Plaintiff had the marijuana. The source also admitted getting marijuana from the

Plaintiff.

       A second confidential source stated Plaintiff had a female visitor bring marijuana

to him during a visit. Internal Affairs also listened in on a phone call Plaintiff made

using another inmate’s PIN number in which he asked a female to bring something to

him. Officers then observed the female pass something to Plaintiff during the visit.



                                             4
                               3:20-cv-03027-JES # 29              Page 5 of 9




        A September 4, 2019 Adjustment Committee Report found Plaintiff guilty of

possessing marijuana, possession of another inmate’s personal PIN number, and abuse

of privileges. (Comp., p. 19). The report indicates Plaintiff admitted he was guilty of all

but possession of marijuana. The “Basis for Decision” section of the report repeats the

information from the internal affairs investigation. (Comp., p. 19).

        Plaintiff has not attached the section of the report stating what discipline was

recommended, but Plaintiff claims he received five months in segregation and a

demotion to C-grade status.

        Plaintiff’s complaint does not provide a factual basis for a claim pursuant to the

First or Fifth Amendment. Plaintiff has alleged a violation of his Fourteenth

Amendment Due Process rights.1 The Court notes an inmate’s liberty interest in

avoiding segregation is limited, but Plaintiff’s allegations concerning unsanitary living

conditions is sufficient to state a claim. See Sandin v. Conner, 515 U.S. 472, 484 (1995);

Smith v. Baldwin, 2020 WL 607133, at *2 (S.D.Ill. Feb. 7, 2020). Plaintiff would not have a

right to many of the specific requests he made regarding his disciplinary hearing, such

as the names of confidential informants or an opportunity to view the video footage.

Nonetheless, for the purposes of notice pleading Plaintiff has also alleged he was

denied due process protections during the hearing. See Wolff v. McDonnell, 418 U.S. 539,

556 (1974).


1 Plaintiff does not assert he lost good time credits as a result of his disciplinary ticket. Plaintiff is advised
if he did lose good time credits, he would not be able to proceed with a due process claim unless he could
demonstrate the disciplinary ticket was overturned. See Heck v. Humphrey, 512 U.S. 477 (1994): Edwards v.
Balisok, 520 U.S. 641, 648 (1997).


                                                        5
                         3:20-cv-03027-JES # 29        Page 6 of 9




       Plaintiff may proceed with his due process claim against the Defendants who

were directly involved in either the Adjustment Committee hearing or the discipline

imposed including Warden Watson, Adjustment Committee Chairman David Frank,

and Committee Member Angela McKittrick. However, the Court will dismiss any

intended claims against Internal Affairs Officers Majer and Settles since neither was

involved in the discipline imposed.

       In addition, IDOC’s Acting Director Jeffreys would not be involved in an

individual inmate’s discipinary hearing and Plaintiff cannot sue an individual simply

because he or she is a supervisor. See Smith v. Gomez, 550 F.3d 613, 616 (7th Cir. 2008)

(supervisor liability not permitted under § 1983); Pacelli v. DeVito, 972 F.2d 871, 877 (7th

Cir. 1992)( supervisors are not liable for the errors of their subordinates).

       Finally, the Court will dismiss Administrative Review Board Member Debbie

Knauer since the denial of a grievance is not a constitutional violation. See George v

Smith, 507 F.3d 605, 609(7th Cir. 2007)(“Ruling against a prisoner on an administrative

complaint does not cause or contribute to the violation.”).

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

       Court finds the Plaintiff alleges Warden Watson, Adjustment Committee

       Chairman David Frank, and Committee Member Angela McKittrick violated his

       Fourteenth Amendment due process rights. The claim is stated against the

       Defendants in their individual capacities only. Any additional claims shall not be



                                              6
                 3:20-cv-03027-JES # 29       Page 7 of 9




included in the case, except at the Court’s discretion on motion by a party for

good cause shown or pursuant to Federal Rule of Civil Procedure 15.

2) This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendants by mailing each Defendant a

waiver of service. Defendants have 60 days from service to file an Answer. If

Defendants have not filed Answers or appeared through counsel within 90 days

of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.



                                     7
                   3:20-cv-03027-JES # 29      Page 8 of 9




5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendants. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel.     The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

available, Plaintiff will be notified and instructed accordingly.

7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

of confinement. Counsel for Defendants shall arrange the time for the deposition.

8) Plaintiff shall immediately notify the Court, in writing, of any change in his

mailing address and telephone number. Plaintiff's failure to notify the Court of a

change in mailing address or phone number will result in dismissal of this lawsuit,

with prejudice.

9) Within 10 days of receiving from Defendants’ counsel an authorization to

release medical records, Plaintiff is directed to sign and return the authorization

to Defendants’ Counsel.

                                      8
                       3:20-cv-03027-JES # 29      Page 9 of 9




IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Dismiss Defendants Jeffreys, Knauer, Settles, and Maher for failure to state

      a claim upon which relief can be granted pursuant to by 28 U.S.C. §1915A; 2)

      Deny Plaintiff’s motion concerning the status of merit review as moot, [27, 28];

      3) Attempt service on Defendants pursuant to the standard procedures; 4) Set

      an internal court deadline 60 days from the entry of this order for the court to

      check on the status of service and enter scheduling deadlines: and 5) Enter the

      Court's standard qualified protective order pursuant to the Health Insurance

      Portability and Accountability Act.

ENTERED this 10th day of November, 2020.




                                s/James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                            9
